Filed 5/11/22 P. v. Montecastro CA4/2

                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E076584

 v.                                                                       (Super.Ct.No. RIF153306)

 HENDRIX MORENO MONTECASTRO,                                              OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Dismissed.

         Hendrix M. Montecastro in pro. per.; Dawn S. Mortazavi, under appointment by

the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Hendrix Moreno Montecastro appeals the Riverside

County Superior Court’s denial of his motion to correct errors in his sentence. We

dismiss.



                                                              1
                                     BACKGROUND

              1. The circumstances leading to defendant’s conviction

       For two years, defendant and his partner ran a Ponzi scheme that stole

approximately $30 million from would-be investors.

       A jury convicted defendant of 304 counts involving 27 victims. The counts

covered a wide range of violations such as grant theft by false pretenses, securities fraud,

acting as a broker-dealer, as well as 93 enhancements relating to the taking of property.

In January 2014, the court sentenced him to a total of 81 years and 8 months in prison.

Defendant was also required to pay restitution in the amount of $6,041,800.18 as well as

court operations and facilities assessment fees. Defendant appealed.

       On appeal, we agreed with defendant’s claim of insufficient evidence of the sale or

offer to sell a commodity to support seven counts of commodity fraud and reversed the

convictions on those counts. (People v. Montecastro (Oct 7, 2015, E060533) [nonpub.

opn.] pp. 2, 39 (“Montecastro I.).) Those reversals did not affect defendant’s aggregate

sentence but did entitle him to reduction in the court assessments fees, which are

calculated on a per-count basis. (Id., at p. 28.) We also agreed some errors were made in

calculating direct victim restitution, and corrected them to reflect the amount owed as

$5,905,539.11. (Id., at pp. 32-36.) The judgment as modified was affirmed and the clerk

of the superior court was directed to amend the sentencing minute order and abstract of

judgment, and to furnish the Department of Corrections and Rehabilitation with a

certified copy of the amended abstract. (Id., at p. 39.)



                                              2
       On remand, the trial court dismissed the reversed counts and, in March 2016,

resentenced appellant without changing his term imprisonment.

                2. Defendant’s motion to correct his sentence

       In December 2020, defendant filed a motion in the trial court seeking correction of

his sentence. The trial court summarily denied the motion. Defendant appealed.



                                        DISCUSSION

       Defendant’s counsel has filed a “no-issues” brief under the authority of People v.

Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S 738 setting forth

statements of the case and facts. Counsel suggests one potentially arguable issue:

whether the trial court erred when it sentenced defendant to consecutive terms of one year

for commodities fraud in violation of Corporations Code section 29536 as to victim

Christopher Breen (count 33), and eight months for identity theft in violation of Penal

Code section 530.5 as to victim Pacific Wealth Management, LLC (count 210), although

the court stayed the sentences pursuant to section 654 for those offenses as to defendant’s

other victims.1

       We offered defendant an opportunity to file a personal supplemental brief, which

he has done. In addition to the potentially arguable issue raised by his counsel, defendant

claims his sentence is illegal in each of the following respects:




       1   All statutory references are to the Penal Code unless otherwise specified.

                                               3
       (i) The court was required to establish an aggregate loss amount to impose the

section 186.11 aggravated white collar crime enhancement, and it necessarily could not

have complied with that directive because all the grand theft counts were stayed and the

court could not properly use his violations of Corporations Code section 25401 to

establish the amount;

       (ii) The court violated Apprendi v. New Jersey (2000) 530 U.S. 466, Cunningham

v. California (2007) 549 U.S. 270, and related cases when it imposed the upper terms for

Corporations Code section 25401securities fraud (count 5) and the section 186.11

aggravated white collar crime enhancement to the violation of Corporations Code section

29536 (count 317) without a jury’s finding beyond a reasonable doubt of a factual basis

for the increased penalties;

       (iii) It was error for the court to impose the sentencing triad set forth in

Corporations Code section 25540 for defendant’s violation of section 25401 of that code

because the sentencing statute was not alleged in the charging document and because the

court should have employed the sentencing scheme set forth in section 1170, which

would have been required to be submitted to the jury and found beyond a reasonable

doubt, and which defendant posits would have resulted in a prison term of 48 instead of

75 years;

       (iv) Defendant’s sentence is cruel and unusual punishment because it is

disproportional to sentences imposed for more serious crimes;




                                              4
       (v) The court doubled the restitution fine under section 186.11, which is

disproportional and, therefore, constitutes cruel and unusual punishment.

       We do not consider issues raised in an appeal from the trial court’s denial of a

post-judgment motion unless the defendant’s substantial rights have been affected by the

denial of the motion. (§ 1237, subd. (b).) It is well-settled that a defendant’s substantial

rights are not affected by the denial if the issues raised could have been presented in a

timely appeal from the judgment. (People v. Smith (1933) 218 Cal. 484, 487 [a

defendant’s substantial rights do not encompass justiciable questions which have been

raised in a prior appeal]; People v. Howerton (1953) 40 Cal.2d 217, 220 [substantial

rights of a defendant do not include matter which could have been reviewed on timely

appeal from the judgment].)

       Here, defendant’s challenges to his sentence could have been raised in his appeal

from the judgment. (Montecastro I., supra.) Accordingly, we will not address the merits

of his claims of error.

                                      DISPOSITION

       The appeal is dismissed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                RAMIREZ
                                                                                          P. J.
We concur:

CODRINGTON
                           J.

SLOUGH
                           J.


                                              5